DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/29/2017. It is noted, however, that applicant has not filed a certified copy of the KR 20-2017-0003385 application as required by 37 CFR 1.55.
Election/Restrictions
Claims 10, 12, 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021. Claim 13 has been reviewed and is generic to only species B and C, and will be examined with the rest of the elected Species C claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2010/0243677 A1).
Re: Claim 1, Kim discloses the claimed invention including a small-capacity liquid discharging apparatus, comprising:
a contents accommodating container unit (10), in a cylindrical shape, which is defined with a space therein for accommodating contents in a liquid form;
an intermediate coupling body (31) which comprises a closing plate member (20) coupled to an upper side of the contents accommodating container unit and configured to close an upper portion of the contents accommodating container unit (Fig. 2 depicts the intermediate body with a closing plate), is defined with, at a center portion of the closing plate member, a through hole (21) for allowing the contents to move therethrough (Fig. 1, shadow line depicts content movement through center hole), and comprises a shape body (30) coupled to an upper portion of the closing plate member (Depicted in Fig. 1), filled therein with the contents from the contents accommodating container unit through the through hole, and transformed inwardly when a pressure is externally applied, and then restored (Col. 3, lines 40-50, transformed inwardly); and
a discharge member (40, 43) which is coupled to an upper portion of the intermediate coupling body, comprises, at a center portion thereof, a discharge outlet (41) through which the contents are discharged to the outside, and comprises, at a lower end (43) of the discharge outlet, a check valve (39) configured to allow the contents filled in the shape body to move to the discharge outlet and prevent the contents from moving downward (Col. 3, lines 40-50, outlet valve prevents downward movement of contents),
wherein as the shape body is pressed by an external force, the contents filled in the shape body is discharged to the discharge outlet through the check valve, and when the external force is removed, the shape body is restored and the contents from the contents accommodating container unit are filled again in the shape body (Figs. 5-6, shaped body pressed and contents fill again into said body when force removed).
Re: Claim 2, Lim discloses the claimed invention including the container with a support plate (12) configured to support the contents and coupled to an inner circumferential surface of the contents accommodating container unit to be movable up and down in the contents accommodating container unit in accordance with movement of the contents when the contents are discharged upward, and defined with a vent hole (13) at a bottom surface to allow air from being introduced from the outside as the support plate rises (Fig. 3, Para. 27, support plate).
Re: Claim 5, Lim discloses the claimed invention including an inner close contact portion which is in close contact with an upper inner side of the contents accommodating container unit is formed at a lower portion of the closing plate member, a recess, in a circular shape, corresponding to the inner close contact portion of the closing plate member is defined at an upper circumference of the support plate in a circumferential direction (Fig. 3 depicts recess in support plate for receiving the closing plate member).
Re: Claim 7, Lim discloses the claimed invention including a check valve (38) configured to allow the contents to move upward and prevents the contents from 
Re: Claim 13, Lim discloses the claimed invention including a flow tube (33, 34, 35) configured to guide the contents to move toward the discharge outlet of the discharge member is provided at an upper portion of the closing plate member in the shape body of the intermediate coupling body, and a flow hole (32) which allows the contents to move into and out of the flow tube is defined at an outer circumferential surface of the flow tube (Figs. 3-4, Para. 30, flow hole moves things in and out of tube).
Re: Claim 17, Lim discloses the claimed invention including wherein the shape body is coupled to one side of an outer circumferential surface of the intermediate coupling body and communicates with the flow hole of the flow tube (Figs. 3-4 depicts shape body coupled to one side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Bartolucci et al. (US Patent No. 8,511,924).
Re: Claim 3, Lim discloses the claimed invention except for a check valve at the vent hole. However, Bartolucci discloses a container (2) and support plate (12) with a vent hole (22) with check valve (20) (Figs. 1-2, Col. 6, lines 38-46, vent hole with valve)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a vent check valve as taught by Bartolucci, since such a modification only allows air to enter when needed while blocking the ingress of unwanted debris when not in use. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Krallman (US 2015/0136812 A1).
Re: Claim 4, Lim discloses the claimed invention except for a support foot. However, Krallman discloses a container (11) and support plate (12) with a support foot (13) configured to prevent the support plate from moving downward on an inner circumferential surface of the contents accommodating container unit is coupled to a lower portion of the support plate by a coupling member (23), and an end portion of the support foot comprises a plurality of end portions (15, 18)  which extend radially to contact the inner circumferential surface of the contents accommodating container unit. (Figs. 1-3, Para. 33, support foot with support plate)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a vent check valve as taught by Krallman, since Krallman states in paragraph 6 that such a modification prevents the support plate from being displaced in the opposing direction, that is to say in the direction of the lower end . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Lorscheidt et al. (US Patent No. 6,371,333).
Re: Claim 6, Lim discloses the claimed invention except for a pouch. However, Lorscheidt discloses the art recognized equivalence of using either a support plate (4) or pouch (150) for urging contents up into the pump structure (Figs. 1 & 3, Col. 6, lines 51-64, pouch or support plate may be implemented)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a vent check valve as taught by Lorscheidt, since Lorscheidt expressly shows the equivalence of a support plate and a pouch for their use in the dispensing art and the selection of any of these known equivalents to hold fluid in position for dispensing would be within the level of ordinary skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Puurunen (US Patent No. 5,918,995).
Re: Claim 8, Lim discloses the claimed invention including a press fit engagement between upper portion of the container and the lower edge of the closing plate member (Para. 26, Fig. 3). However, Puurunen discloses the art recognized equivalence of using press fitting (27) or threading (27’) for connecting a closing plate to a container (Figs. 2 & 3, Col. 3, lines 57-67, press fit or threading may be implemented)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a vent check valve as taught by Puurunen, since Puurunen expressly shows the equivalence of a press fit and a threading for their use in the dispensing art and the selection of any of these known equivalents to connect separate pieces together would be within the level of ordinary skill in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) and Puurunen (US Patent No. 5,918,995) as applied to claim 8 above, and further in view Camps (US Patent No. 4,036,413)
Re: Claim 9, Lim discloses the claimed invention except for a concave recess and protrusion between the container and closing plate member. However, Camps teaches a concave recess (defined at 44) is defined at an upper end of a contents accommodating container unit (4) in a circumferential direction, and a protrusion (49) corresponding to the concave recess is formed at a lower surface of a closing plate member (3) in a circumferential direction so that the protrusion is engaged with the concave recess when coupling between an upper portion of the contents accommodating container unit and a lower edge of the closing plate member of the intermediate coupling body is completed (Fig. 1, Col. 2, lines 22-31, plate protrusion fits into recess (44) defined by upper surface (40) of plate).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the protrusion in recess fit as taught by Camps, since Camps states that such a modification provides an additional bearing effect to increase the sealing between the container and closure plate thereby preventing leaking there between or possible disengagement during handling.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Benbury et al. (US Patent No. 2,663,463).
Re: Claim 4, Lim discloses the claimed invention including an upper cap (50) is coupled to an upper portion of the discharge member to be opened and closed (Figs. 3-4) except for a sealing member. However, teaches a cap (9) with a sealing member (15), in a circular shape, configured to seal a discharge outlet by being inserted into the discharge outlet (16) of the discharge member when the discharge member is coupled to the upper cap, is coupled to a center portion of a lower surface of the upper cap so as to prevent the contents of the contents accommodating container unit from being discharged to the outside due to a pressure change (Figs. 1-3, Col. 3, lines 29-34, sealing member with cap). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a sealing member as taught by Benbury, since Benbury states in column 2, lines 13-24 that such a modification is highly advantageous since the cap, when once secured to the container, remains securely attached thereto, thus preventing any leakage even though the container is subjected to considerable handling. Furthermore, a tight seal is maintained without the necessity of overly tightening the closure on the container in order to prevent loosening as has heretofore been necessary. This results in a longer lived seal and easier removal of the closure from the container when removal is desired.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Schuckmann (US Patent No. 4,651,904).
Re: Claim 18, Lim discloses the claimed invention teaches a spring with cover 36, 37) (Fig. 4) except for an outer circumferential surface of the shape body comprises a corrugated pipe. However, Schuckmann discloses the art recognized equivalence of using a spring with cap (7) ( as taught by Lim) or a corrugated pipe (B) for connecting a closing plate to a container (Figs. 1 & 6, Col. 3, lines 57-67, press fit or threading may be implemented)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a vent check valve as taught by Schuckmann, since Schuckmann expressly shows the equivalence of spring with cap and corrugated pipe for their use in the dispensing art and the selection of any of these known equivalents to pump fluid from the container to the outlet would be within the level of ordinary skill in the art.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2010/0243677 A1) as applied to claim 2 above, and further in view of Jahan et al (US Patent No. 7,802,701).
Re: Claim 19, Lim discloses the claimed invention including an adjustment cover (37) except for being coupled to an outer portion of the shape body, and a guide recess for a protrusion However, Jahan teaches coupling an adjustment cover (42) to an outer portion of a shape body (47), and a guide recess (104) for guiding the adjustment cover to move inwardly is defined at the intermediate coupling body to which the shape body 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a separate adjustment cover with a locking protrusion as taught by Jahan, since such a modification prevents inadvertent operation of the device elimination possible spills and malfunctions.
Re: Claim 20, Lim in view of Jahan disclose the claimed invention including a rotation recess extending along a circumferential direction of the shape body is connected to a front end of the guide recess so as to rotate the adjustment cover, and when the apparatus is not in use, the coupling protrusion of the adjustment cover is separated from the guide recess to be located at the rotation recess so as to prevent the adjustment cover from moving inward (Jahan: Fig. 4. Col. 4, lines 30-50, rotating the adjustment cover protrusion into recess allows in to actuate).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallegos, Brennan, Moretti, Hashimoto, Pardes, Sugahara, Kang are cited disclosing relevant features of withdrawn and unclaimed embodiments. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754